Citation Nr: 1138716	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  07-30 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of 
entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than June 19, 2006 for service-connected psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression).

3.  Entitlement to an initial evaluation in excess of 30 percent for service-connected psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression).


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1968.  There is no indication that the Veteran received any awards or decorations for combat service.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that reopened and denied the Veteran's claim of entitlement to service connection for PTSD with dysthymia and major depressive disorder.  The Veteran's claim of entitlement to service connection for PTSD with dysthymia and major depressive disorder was previously denied by the RO in a December 2004 decision.  

In September 2008, the Board reopened of the issues of entitlement to service connection for dysthymia and major depressive disorder.  In the same decision, the Board denied the Veteran's application to reopen his PTSD claim.  The Board then remanded the dysthymia and major depressive disorder claims for further development.  The Board also stated that, in an October 2006 statement, the Veteran's representative raised the issue of entitlement to service connection for all depressive disorders and all anxiety disorders categorized by the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, including but not limited to bipolar depression, mood disorder due to a general medical condition, cyclothymia, generalized anxiety disorder, social anxiety disorder, panic disorder, and obsessive-compulsive disorder.  These issues were referred back to the RO for appropriate action.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in a September 2010 Order, remanded the PTSD claim for additional review in compliance with the terms of the Order.

In March 2010, the RO granted entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression), with a 30 percent evaluation, effective, June 19, 2006.  In April 2010, the Veteran submitted a notice of disagreement with respect to this decision, appealing the effective date and the evaluation assigned to the service-connected psychiatric disorder.  The Veteran also claimed entitlement to individual unemployability in this statement.  

In this case, the Board notes that the Veteran has claimed entitlement to service connection for post traumatic stress disorder (PTSD), dysthymia, and depressive disorder, among other psychiatric conditions.  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran has been service-connected for a psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression).  The issue on appeal has therefore been designated as set forth above.

The issue of entitlement to individual unemployability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The reopened issue of entitlement to service connection for PTSD, and the issues of entitlement to an effective date earlier than June 19, 2006 for service-connected psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression), and entitlement to a higher initial evaluation for psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression), are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for PTSD was previously denied in a December 2004 rating decision.  The Veteran was notified of that decision but failed to perfect a timely appeal.  The decision became final.

2.  Evidence received since the December 2004 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for PTSD, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a December 2004 decision, the RO denied entitlement to service connection for PTSD.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The RO, in December 2004, found that the evidence was inadequate to establish that a stressful experience occurred in service, and that there was not enough information to verify harassment.  

The evidence that has been added to the Veteran's claims file since the December 2004 decision includes statements submitted by the Veteran and his former spouse, reports from private physicians, and articles submitted by the Veteran in connection with the claim.  The medical evidence includes diagnoses of depressive disorder.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the Veteran's claims file since the December 2004 RO decision is new in that it had not previously been submitted.  These records indicate current diagnoses related depressive disorder and contain the Veteran's statements and statements of his ex-spouse regarding his condition and its relationship to his service.  In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court), in its September 2010 Order, noted that the Veteran's claim of entitlement to service connection for PTSD is based in part on a claim of personal assault in service, and that episodes of depression my constitute credible evidence of an assault.  See 38 C.F.R. § 3.304(f).  The Board also notes that the August 2005 (submitted in June 2006) statement of the Veteran's ex-spouse indicates that the Veteran underwent behavioral changes in the military and that this also could substantiate a claim for personal assault.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claims.  

Accordingly, the Board finds that because the new evidence addresses elements of the Veteran's claim that was not present in December 2004, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for PTSD is reopened; to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, the Veteran contends that he has PTSD as a result of his military service.  Specifically, the Veteran states that he was picked on and provoked by his Sergeant.  This claim is based in part in a claim that he underwent personal assault in service.  The Veteran has been diagnosed with PTSD, but has not been afforded a VA examination specifically in connection with the claim.  

Here, the Board notes that service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the Veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the appellant actually "engaged in combat with the enemy." Id. 

If VA determines that the Veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the Veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the Veteran's service."  Id. 

When VA determines that the Veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the Veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the Veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App.  389, 394 (1996).  Corroboration of every detail, including the Veteran's personal participation is not required; rather the Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. App. 124 (2002). 

In this regard, the Board notes that VA recently amended the regulations concerning the evidentiary standards for establish an in-service stressor.  See 75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010 (liberalizing the evidentiary standard for an in-service stressor as set forth in 38 C.F.R. § 3.304(f) under certain circumstances; redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and adding a new paragraph (f)(3)). 

Under the amended version of 38 C.F.R. § 3.304(f)(3), service connection may be granted for PTSD where the evidence establishes: (1) a current diagnosis of PTSD rendered by a VA psychiatrist or psychologist, or one with whom VA has contracted; (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically linked to the Veteran's fear of hostile military or terrorist activity by such a specified medical professional; and (3) that the Veteran's PTSD symptoms have been medically linked to such in-service stressor by such a specified medical professional.  These amended provisions apply to all claims pending before VA or the Board on or after July 13, 2010, including claims that are vacated and remanded by the Court.  Id. 

While the Veteran's claim in this case is not based on stressors related to fear of hostile military or terrorist activity, nevertheless, for completeness sake, and as these regulations are new, upon remand the Veteran should be notified of the current regulations pertaining to substantiation of his service connection claim for PTSD, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations. 

Finally, with respect to claims based on personal assault, in Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398099 (1998).  In personal assault cases, more particularized requirements are established regarding the development of "alternative sources" of information, as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  VA ADJUDICATION PROCEDURAL MANUAL M21-M1, Part IV, Subpart ii, Section D.17 (formerly M21-1, Part III, para. 5.14c(5)). 

For claims involving service connection for PTSD due to personal assault, VA regulations provide, in pertinent part, as follows: 

(4)  If a post-traumatic stress disorder claim is based on in- service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f).

VA will not deny a post-traumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

Here, it is noted that the Board, in September 2008, found that notice of the evidence described above was provided to the Veteran in a document entitled Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD) Secondary to a Personal Assault.  This document was sent to the Veteran subsequent to his August 2004 claim for service connection for depression and mental illness, and was received by the RO and completed by the Veteran in October 2004.  The Board found that the Veteran specifically addressed the evidence described above, and was again notified of the evidence described above in the December 2004 rating decision and in the September 2005 Statement of the Case.

While it is true that the Veteran was provided notice, as described above and as noted by the Board in September 2008, the Board nevertheless finds that, for completeness sake, the Veteran should be provided notice in connection with his claim.  In this regard, the Board notes that such notice was not provided specifically in connection with the Veteran's most recent claim, but was rather provided in connection with his previously denied claim.   

In addition, the appellant should be provided an opportunity to submit additional detailed information regarding his in-service stressors.  Specifically, the RO should request more detailed information from the Veteran regarding when the events he describes took place, and any further information that may enable the RO to verify the stated stressors. 

Next, in March 2010, the RO granted entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression), with a 30 percent evaluation, effective, June 19, 2006.  In April 2010, the Veteran submitted a notice of disagreement with this decision, appealing the effective date and the evaluation assigned to the service-connected psychiatric disorder.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of entitlement to service connection for an acquired psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression), as well as entitlement to a higher initial evaluation for  service-connected acquired psychiatric disorder to include depressive disorder, nos (also claimed as dysthymia and major depression), to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Send the Veteran VCAA-compliant notice as to the amended provisions of 38 C.F.R. § 3.304(f)(3), (4) pertaining to verification of in-service stressors for a service connection claim for PTSD, effective July 13, 2010. 

3.  Contact the Veteran and advise him to submit any additional information or evidence potentially corroborative of his claimed in-service stressors.  The Veteran should be told to be as specific as possible with respect to names, dates, locations, and units involved.  In doing so, the RO should notify the Veteran that he may submit lay statements and/or buddy statements from fellow servicemen or people who knew him during this period and could verify his report, and photos, contemporaneous letters, or other information that may corroborate the statements. 

The RO should then review the file and prepare a summary of all claimed and verifiable stressors.  If appropriate, this summary, and all associated documents, should be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  The RO must request that the JSRRC provide information which might corroborate the alleged stressors.  The RO must associate any response and/or additional records with the claims file.

4.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any diagnosed PTSD.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner should first determine whether the Veteran currently has PTSD, according to the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

If the Veteran is diagnosed with PTSD, the examiner should specify the stressor(s) that provided the basis of the diagnosis. 

As appropriate, the examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

In offering any opinion, the examiner must consider the Veteran's service treatment records, post-service records, and the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology. The rationale for any opinion offered should be provided. 

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


